United States Court of Appeals,

                                         Eleventh Circuit.

                                           No. 96-9079.

                              Mashell C. DEES, Plaintiff-Appellant,

                                                 v.

           JOHNSON CONTROLS WORLD SERVICES, INC., Defendant-Appellee.

                                          Feb. 23, 1999.

Appeal from the United States District Court for the Southern District of Georgia. (No. CV2:95-
142), Anthony A. Alaimo, Judge.

Before HATCHETT, Chief Judge, and TJOFLAT and COX, Circuit Judges.

       TJOFLAT, Circuit Judge:

       Mashell Dees appeals the district court's grant of summary judgment in favor of defendant

Johnson Controls World Services, Inc. ("World Services"), on her hostile work environment sexual

harassment claim under Title VII of the Civil Rights Act of 1964, 42 U.S.C. §§ 2000e-2000e-17

(1994) ("Title VII"). Dees contends that there were issues of material fact as to whether World

Services took sufficient measures to prevent and correct sexual harassment at the fire station where

Dees was employed. We agree, and therefore vacate the district court's entry of summary judgment

and remand the case for further proceedings.

                                                 I.

       World Services held a contract with the United States Navy to provide fire protection,

security, transportation, and other services to the submarine base located at Kings Bay, Georgia.

World Services hired Dees in 1989 to work in the Human Resources Department. In September

1991, she was transferred to the Fire Department at her own request, and became its Office

Coordinator.
       The Fire Department was geographically separate from World Services' other facilities.

Consequently, it was rarely visited by Art Robb, World Services' Project Manager, who described

the Fire Department as a "family" or a "fraternity." The Fire Department was managed by Fire Chief

Waymon Rainey, and Assistant Chief Jerry Jacobs, and Dees worked under the supervision of both

men.

       According to Dees, during her three years at the Fire Department she was subjected to a

continuous barrage of sexual harassment by Rainey and Jacobs, as well as Fire Captain Danny

Stewart and Assistant Chief Alfred Amerson.1 This almost-daily abuse took a variety of forms, from

sexually explicit stories and jokes, to comments about her body or those of male firefighters, to

physical harassment. On one particularly humiliating occasion, Jacobs asked Dees to sit on his lap.

When she refused, Jacobs picked her up and squeezed her so hard that she urinated in her pants.

Jacobs, laughing, then told the other firefighters what had happened. On another occasion, Stewart

ground his groin into Dees' buttocks after stating "look at that sexy mama, I could just eat you in that

skirt." Rainey propositioned Dees on a number of occasions, whispering in her ear that she was "the

kind of woman I like; you're not only beautiful, you're hot-blooded," or telling her that she needed

a "sugar daddy" and that with a body like hers, she would not have to work if she listened to him.

On numerous other instances, the four men grabbed or slapped Dees' buttocks, groped her leg, or

otherwise touched her in a sexually suggestive manner.

       According to Dees, she had no way of ending the abuse. Although she frequently

complained to Rainey, he was one of the harassers. Predictably, therefore, he dismissed her



   1
   Although the first specific incident of sexual harassment that Dees could recall occurred in
1993, Dees stated that numerous incidents occurred before then.

                                                   2
complaints, telling her that she "needed to get used to it" and that the firefighters were merely

joking. Dees also claims that she could not complain outside the Fire Department; although World

Services had a sexual harassment policy, Rainey and Jacobs used their unchecked authority over the

fire station to render the policy ineffective. They did so by threatening to retaliate against her if she

complained, and by preventing Human Resources from properly investigating sexual harassment

complaints in the Fire Department.

        Dees alleges that Rainey and Jacobs threatened her with unspecified consequences if she

raised complaints outside the Fire Department, and that they told her that World Services' sexual

harassment policy did not apply to the Fire Department. The two men also prevented Dees from

posting the policy in the fire station—in 1993 Rainey ordered Dees not to put up the policy, and in

1994, when Dees posted the policy without their permission, Jacobs immediately removed it.2

        Dees contends that the two men also hampered the effectiveness of the sexual harassment

policy by conspiring with other firefighters to discredit any complaints that were made to Human

Resources. In March 1994, a firefighter named Susan Clark complained to the Human Resources

Department that Jacobs sexually harassed her. Dees claims that she overheard several discussions

among Rainey, Stewart, Jacobs, Amerson, and others during which the firefighters fabricated a story

to refute Clark's allegations and protect Jacobs from punishment. Rainey also warned Dees not to

discuss Clark's complaint with Human Resources and told her that if a Human Resources



   2
    Although it is unclear from the record when World Services first issued this one-page sexual
harassment policy, Dees admits that the policy may have been issued as early as 1989, and that
World Services certainly issued the policy by 1993. Although World Services issued a more
detailed six-page sexual harassment policy (which provides step-by-step instructions on how to
make a sexual harassment complaint) in August 1994, it took this step only after Dees made the
complaints that form the basis of this suit.

                                                   3
investigator contacted her, she should offer a fake excuse to explain why she could not appear for

questioning.

          According to Dees, the Human Resources Department also contributed to the ineffectiveness

of the sexual harassment policy by conducting harassment investigations poorly. For example, one

of the employees assigned to investigate Clark's complaint, Joe Lewis, allowed Jacobs to read

Clark's statement.3 Consequently, Clark's allegations spread around the fire station, and thereafter,

the firefighters shunned and ridiculed her. Although Dees claims that the investigation of Clark's

complaint helped convince her that the sexual harassment policy was ineffective, however, Dees

does not deny that Clark's complaint resulted in Jacobs' immediate suspension, and later, his

permanent transfer out of the Fire Department.

          Although Dees had been afraid that she would lose her job if she made a complaint, by

August 1994 Dees decided she could no longer tolerate the daily harassment. Consequently, on

August 4, Dees complained to Human Resources. After making her complaint, Dees was sent to

Robb, who immediately transferred her to a position in the Transportation Department with no loss

in salary or benefits.4 Robb then initiated an investigation of Dees' complaint, the result of which

was that Jacobs and Stewart were fired and Rainey was placed on indefinite conditional employment

status.




   3
    Although World Services now claims that it was entirely appropriate for Lewis to show the
statement to Jacobs so that Jacobs could respond, World Services does not deny that Robb
disciplined Lewis for disclosing the statement.
   4
    Dees was later transferred at her own request to the Supply Department, where she remained
until World Services' contract with the Navy ended. While working for the Supply Department,
Dees continued to receive pay increases and became the highest paid Office Coordinator on the
submarine base.

                                                  4
       Dees filed this lawsuit against World Services on September 13, 1995. Her complaint

alleged that she was subjected to continuous unwelcome sexual harassment by Rainey, Jacobs,

Stewart, and Amerson, and that the harassment created a hostile work environment in violation of

Title VII.5 Dees asserted that World Services was liable for this harassment for two reasons.

       First, Dees claimed World Services knew or should have known about the harassment but

took no remedial action. According to Dees, the sexual harassment was so pervasive that World

Services either knew about the harassment and did nothing, or at least should have known of its

presence. Furthermore, Dees asserted, World Services could not claim that it lacked knowledge of

the harassment, because it lacked an effective procedure for employees to raise complaints outside

of the Fire Department.

       Second, Dees asserted that World Services was liable because Rainey and Jacobs were

World Services' agents.6 The Restatement (Second) of Agency states that an employer

       is not subject to liability for the torts of his servants acting outside the scope of their
       employment, unless ... the servant purported to act or to speak on behalf of the principal and
       there was reliance upon apparent authority, or he was aided in accomplishing the tort by the
       existence of the agency relation.

Restatement (Second) of Agency § 219(2) (1958). Dees contended that World Services was liable

because Rainey's and Jacobs' apparent authority deterred her from filing a complaint. According

to Dees, this apparent authority stemmed from Rainey's and Jacobs' authority to hire, fire, and

promote Fire Department employees, as well as World Services' lack of an effective complaint


   5
    Dees' complaint also included a number of tort claims under Georgia law. These claims
included battery, invasion of privacy, false imprisonment, wrongful hiring, wrongful retention,
failure to maintain a workplace free from unwanted sexual misconduct and harassment, and
intentional infliction of emotional distress.
   6
    Dees did not claim that Stewart and Amerson were agents of World Services.

                                                 5
procedure. In light of the fact that employees had no effective avenue for making complaints,

Rainey and Jacobs had virtually complete authority over everyone they supervised. This authority,

Dees contended, created the appearance that World Services endorsed the harassment.

       Furthermore, Dees claimed that World Services was liable because Rainey and Jacobs were

aided in committing the sexual harassment by their agency relationship with World Services. Both

Rainey and Jacobs, Dees argued, used their power to fire Dees or increase her work load in order

to intimidate Dees and prevent her from complaining about the abuse. Both men also used the

authority given to them by World Services to place themselves into a position to harass her. On

several occasions, for example, Rainey ordered Dees to ride with him in a car. Once Rainey had

Dees in this confined space, Rainey groped her leg and asked her to have sex with him. If not for

Rainey's agency relationship with World Services, Dees contends, he could not have ordered her into

the car with him so that he could harass her.

       On August 20, 1996, the court granted World Services' motion for summary judgment.7

Assuming Dees was sexually harassed, the court reasoned, World Services was not liable for that

harassment because it took prompt remedial action. In fact, the court stated that it could not imagine

a faster response to the harassment complaint than the steps taken by World Services. The court

pointed out that Dees was immediately transferred and personally escorted by Robb to meet her new

supervisor.   Furthermore, the Human Resources Department immediately began a detailed

investigation of her complaint. Finally, that investigation resulted in remedial action—Stewart and

Jacobs were fired, and Rainey was placed on conditional employment status.



   7
   The court dismissed Dees' state law claims without prejudice for lack of jurisdiction. Dees
does not appeal the dismissal of these claims.

                                                  6
        Dees now appeals the court's entry of summary judgment. For the reasons set forth below,

we conclude that there is an issue of material fact as to whether World Services had notice prior to

August 1994 that Fire Department employees were being sexually harassed and failed to take

prompt remedial action. Consequently, we vacate the district court's entry of summary judgment

in favor of World Services and remand the case for further proceedings.

                                                  II.

        We review a district court's grant of summary judgment de novo, applying the same legal

standard as that employed by the district court. See Fitzpatrick v. City of Atlanta, 2 F.3d 1112, 1117

(11th Cir.1993). The district court's grant of summary judgment should be affirmed only if "there

is no genuine issue as to any material fact and ... the moving party is entitled to judgment as a matter

of law." Fed.R.Civ.P. 56(c). We must view all of the evidence and draw all reasonable factual

inferences in favor of the non-movant. See Rayle Tech, Inc. v. DEKALB Swine Breeders, Inc., 133

F.3d 1405, 1409 (11th Cir.1998).

                                                  A.

        As an initial matter, we address the standards for determining whether an employer can be

held liable under Title VII for a supervisor's sexual harassment of an employee.8 In two recent


   8
    Title VII states:

                It shall be an unlawful employment practice for an employer ... to fail or refuse to
                hire or to discharge any individual, or otherwise to discriminate against any
                individual with respect to his compensation, terms, conditions, or privileges of
                employment, because of such individual's race, color, religion, sex, or national
                origin.

        42 U.S.C. § 2000e-2(a)(1). Title VII is violated when sexual harassment is "sufficiently
        severe or pervasive" to change the conditions of employment and create an offensive
        work environment. Meritor Sav. Bank, FSB v. Vinson, 477 U.S. 57, 67, 106 S.Ct. 2399,

                                                   7
opinions, Faragher v. City of Boca Raton, 524 U.S. 775, 118 S.Ct. 2275, 141 L.Ed.2d 662 (1998),

and Burlington Industries, Inc. v. Ellerth, 524 U.S. 742, 118 S.Ct. 2257, 141 L.Ed.2d 633 (1998),

the Supreme Court clarified the circumstances under which an employer can be held liable for a

supervisor's harassing conduct. Using common law agency principles as a starting point, the Court

delineated two grounds for employer liability.9

        First, an employer can be held directly liable for a supervisor's harassment when the

employer either intended, or negligently permitted, the tortious conduct to occur. The harassment

can be ascribed to the employer's negligence when the employer knew or should have known about

the harassment and failed to take remedial action. See id. at 2267. Second, an employer can be held

vicariously liable for a supervisor's sexual harassment under any one of the following theories: (1)

the supervisor holds such a high position in the company that he could be considered the employer's

"alter ego"; (2) the harassment violates a nondelegable duty of the employer; (3) the supervisor




       2405, 91 L.Ed.2d 49 (1986). The harassment must be both subjectively and objectively
       offensive—the plaintiff must show both that a reasonable person would find the
       environment "hostile or abusive" and that she actually did find the environment to be
       offensive. Harris v. Forklift Sys., Inc., 510 U.S. 17, 21, 114 S.Ct. 367, 370, 126 L.Ed.2d
       295 (1993).
   9
     These grounds for liability apply only when the supervisor is acting outside the scope of his
employment. An employer is always liable for tortious conduct committed by a supervisor
within the scope of his employment. Most sexual harassment, however, arises from genderbased
prejudice or a desire for sexual gratification, rather than for the purpose of furthering the
employer's interests. Thus, the general rule is that sexual harassment by a supervisor does not
fall within the scope of the supervisor's employment. Burlington, 118 S.Ct. at 2266-67.

                                                  8
uses "apparent authority" granted by the employer;10 or (4) the supervisor is aided in committing

the harassment by the existence of his agency relationship with the employer. Id.

        The Court suggested that most cases of supervisor sexual harassment are appropriately

analyzed under the fourth theory of vicarious liability. Focusing its attention on this theory, the

Court laid out a new rule: an employer is vicariously liable for sexual harassment committed by a

supervisor when the harassment results in a "tangible employment action" (such as termination or

unwanted reassignment) against the victimized employee. When no such tangible employment

action occurs, however, the employer's vicarious liability is subject to a two-part affirmative

defense: the employer can escape liability by demonstrating (a) that it took reasonable steps both

to prevent sexual harassment and to remedy the sexually harassing conduct promptly once it was

brought to the employer's attention, and (b) that the victimized employee unreasonably failed to

avoid harm or utilize any remedial opportunities made available by the employer. See Burlington,

118 S.Ct. at 2270; Faragher, 118 S.Ct. at 2292-93.

        Thus, in regard to both the direct liability standard and the employer's affirmative defense

to vicarious liability, the employer's notice of the harassment is of paramount importance; if the

employer had notice of the harassment (which is required for direct liability but not required for

vicarious liability), then it is liable unless it took prompt corrective action.

                                                   B.




   10
    The Court noted that most cases of sexual harassment by a supervisor involve the misuse of
actual authority rather than the use of authority that the supervisor does not in reality possess.
Consequently, the Court concluded that most cases of supervisor sexual harassment should not
be analyzed under the "apparent authority" theory of liability. See Burlington, 118 S.Ct. at 2267-
68.

                                                   9
        With these standards in mind, we turn to the facts of the case before us. Dees alleged that

World Services is liable to her under both the direct and vicarious standards of liability. According

to Dees, World Services is directly liable because it knew or should have known that the Fire

Department supervisors were sexually harassing employees, and failed to take prompt remedial

action. Dees claims that World Services is vicariously liable because Rainey and Jacobs were aided

in accomplishing the harassment by their agency relationship with World Services.11

        The district court held that even if Dees had been sexually harassed, World Services was

not liable because it took prompt remedial action as soon as it received notice of the harassment.12

We conclude, however, that an issue of material fact remains as to whether World Services had

notice of the harassing conduct prior to Dees' August 4, 1994, complaint and took no action to

correct the abuse. Two of Dees' allegations lead us to this conclusion.

        First, Dees alleged that a Human Resources employee named Marie Moore called Dees after

she filed her complaint. According to Dees, Moore had heard about Dees' complaint and

commented to Dees that people in the Fire Department were "up to their old tricks again." Moore

stated that she had investigated "the same complaints" about the Fire Department in 1991, and



   11
     Dees also alleged that World Services is vicariously liable under the "apparent authority"
theory. As noted in Burlington, however, cases such as the one before us that involve the misuse
of actual authority rather than the use of fictitious authority are more appropriately analyzed
under the "aided by the existence of the agency relationship" theory.
   12
     Viewing the evidence in the light most favorable to Dees, it is beyond serious doubt that
Rainey and Jacobs were Dees' supervisors—the two men had the authority to fire or promote her,
and controlled her daily work assignments. It is also apparent that Dees suffered pervasive
sexual harassment at the hands of these two men, as well as Stewart and Amerson. These men
subjected Dees to offensive comments and humiliating physical abuse on an almost daily basis.
Furthermore, it is evident both that Dees subjectively found her work environment abusive, and
that a reasonable person would find it so.

                                                 10
although Moore made suggestions to correct the harassing conduct, World Services failed to take

any action.

       Second, Dees alleged that Amerson told her on multiple occasions in 1993 and 1994 that he

told Lewis and Robb that Dees was being sexually harassed. According to Dees, Amerson said that

he believed a lot of the conduct toward Dees in the fire station was inappropriate (despite the fact

that he allegedly harassed Dees himself), and that he decided to complain to Human Resources on

Dees' behalf because he realized that Dees could not file a complaint herself.

       A jury could reasonably infer from each of these allegations that World Services knew before

Dees filed her complaint in August 1994 that Fire Department supervisors were sexually harassing

employees, yet failed to take any corrective action. We thus conclude that these allegations are

sufficient to raise an issue of material fact as to whether World Services is both directly and

vicariously liable for Dees' abuse, and that the district court inappropriately granted summary

judgment in favor of World Services.

                                                III.

       For the foregoing reasons, we vacate the district court's entry of summary judgment in favor

of World Services and remand the case for further proceedings.

       VACATED and REMANDED.




                                                11